Citation Nr: 0602695	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of degenerative disc/joint disease of the 
lumbar spine, currently evaluated as 40 percent disabling.  

2.  Entitlement to restoration of a 20 percent rating for a 
bilateral hearing loss disability.

3.  Entitlement to service connection for a headache 
disability.

4  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a left hand 
disability.

6  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for vision problems.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple RO decisions from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case has previously come before the Board.  In June 2003 
and March 2005, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The 
case has been returned to the Board for further appellate 
review.

In correspondence received in February 2002, the appellant 
revoked the Power of Attorney for Disabled American Veterans.  


FINDINGS OF FACT

1.  The appellant is not credible.  


2  Degenerative disc/joint disease of the lumbar spine is 
productive of no more than severe functional impairment.

3.  Degenerative disc/joint disease of the lumbar spine is 
manifested by no more than forward flexion of the 
thoracolumbar spine of 30 degrees or less.  Bedrest has not 
prescribed.  

4.  Correctly applying the laws and regulations in effect at 
the time of the RO's November 2000 rating decision to the 
results of VA audiometric testing conducted in August 2000 
and October 2000 shows a bilateral hearing loss disability 
warranted a noncompensable (zero percent) disability rating.

5.  The appellant's service-connected disabilities are 
degenerative disc/joint disease of the lumbar spine, rated as 
40 percent disabling, residuals of a laceration of the head 
in the occipital area, rated as 0 percent disabling, and a 
bilateral hearing loss disability, rated as 0 percent 
disabling.  

6.  A headache disability was not manifest in service and is 
not attributable to service.

7.  A neck disorder was not manifest in service and is not 
attributable to service.

8.  A left hand disorder is not shown.  

9.  Memory loss was not manifest in service and is not 
attributable to service.  

10.  A vision disorder was not manifest in service and is not 
attributable to service.  

11.  The appellant does meet the schedular criteria for TDIU 
and is not unemployable by reason of service-connected 
disability.  



CONCLUSIONS OF LAW

1  The criteria for a rating in excess of 40 percent for a 
degenerative disc/joint disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and 
after September 23, 2002) and 5237, 5243 (after September 26, 
2003).

2.  The November 2000 rating decision that assigned a 20 
percent evaluation for a bilateral hearing loss disability 
was clearly and unmistakably erroneous and restoration is not 
warranted.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 
(2005); 38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 
C.F.R. §§  4.85, 4.86, Diagnostic Code 6100 (2000) 

3.  A headache disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2005).

4.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

5.  A left hand disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

6.  A vision disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

7.  Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2005).

8.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in March 2002 and July 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
notice, the January 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual Background

The December 1975 service entrance examination report shows 
the head, eyes, pupils, ocular motility, upper extremities, 
spine and musculoskeletal system were normal.  Psychiatric 
and ophthalmoscopic examinations were normal.  Visual acuity 
was 20/20 in each eye.  On the accompanying medical history, 
head injuries at age 1, 7, 14, and 18 were all noted to be, 
"OK now."  A December 1976 record of treatment reflects 
conjunctivitis in the left eye with follicles.  The cornea 
was clear and a left pre-aurie node was noted.  

An April 1978 record of treatment notes a large laceration in 
the occipital area of the head, after having been hit by a 
motor vehicle while riding his bike.  No loss of 
consciousness or memory was noted.  On neurological 
examination, he was noted to be oriented to time and place.  
Cranial nerves II through XII were noted to be intact.  The 
assessment was laceration and concussion.  The impression of 
x-ray examination of the skull, cervical spine, and lower 
femur and tibia was no fracture, non ossifying fibroma of the 
poseterio-lateral aspect of the distal 4th of the femur 
without clinical significance.  A bandage was applied to the 
skull.  The record notes, "Q 2."  He was noted to be alert 
and oriented to time.  His pupils reacted and were equal.  No 
complaints of headache were noted.  Neurological checks were 
noted to have been taken, and the record notes, "Q 2 
appeared to normal limits."  

An April 1978 profile reflects that it was "unknown" 
whether the laceration to the head and the concussion 
sustained in the bicycle accident were in the line of duty.  
A June 1978 record of treatment notes complaints of swelling 
of the 5th left digit on the left hand.  No apparent trauma 
was noted.  The assessment was wart.  A February 1979 record 
of treatment notes complaints of lumbar pain and upper dorsal 
arm pain after having been hit by a car while riding a bike.  
Another treatment record, dated in February 1979, notes 
complaints of chronic thoracic and lumbar spine pain after 
having been struck by a motor vehicle eight months earlier.  
Documentation of the injuries (x-rays, etc.) was noted to be 
inadequate.  Tender paravertebral muscles and spasms were 
noted.  The assessment was muscle spasm.  

On VA examination in June 1980, the appellant stated that he 
had been fired from six different jobs because of his loss of 
time from work from back trouble.  The report notes that for 
the past six months he had been working as a type of an 
electrical engineer, for which very little manual work was 
required.  

A July 1981 VA examination report notes complaints of 
persistent headaches on the back of the head for two to three 
months, sometimes associated with vomiting and low back pain.  
Back pain was noted to usually stay in the lower back, but 
sometimes radiated down to the left leg, and sometimes was 
associated with numbness in the left leg.  He denied any 
bladder or bowel dysfunction.  The report notes he was an 
electrical technician and that he had missed about two months 
of work during the past 12 months.  The diagnosis was 
residuals of low back injury with subjective complaints of 
low back pain, and limitation of range of motion.  

A September 1982 VA examination report notes he was employed 
as an electrical engineer.  He was noted to have been absent 
about 22 days total in the past year.  

An October 1985 VA examination report notes the appellant had 
not worked since April 30, 1985.  The report notes that he 
had an onset of severe low back pain and had passed out or 
blacked out.  The appellant stated that he had every day 
occurrences of low back pan and spasms that went up from the 
lower back and up to the head and neck area.  He added that 
he blacked out all of the time, could not sleep, and could 
not hold his bladder.  Headaches were noted to usually be in 
the frontal area and to last five minutes at a time.  The 
back pain was noted to go up from the lower back and down to 
both legs.  

A January 1999 VA examination report notes the appellant had 
been unemployed since 1985.  The report notes his report of 
having been in an explosion during service in 1978 and having 
been in a coma for six months.  He was unable to recall any 
specific injuries from the event.  

The appellant complained of daily pain, chronically, in his 
back.  He stated that it hurt when he was doing anything 
except sitting in the hot tub.  It was noted to be aggravated 
by walking 100 feet, and by twisting or sitting and using his 
hands.  Pain was located over the lumbosacral spine and 
radiated up and down his lumbosacral spine for four or five 
inches.  Right sided sciatica was noted to be present up to 
10 times per day, when he tried to walk.  He denied nocturnal 
discomfort.  The report notes that he had had to give up 
basketball, kickboxing, fishing, running, dancing, and 
camping.  He reported that he went to the gym five days out 
of the week and worked out lightly, to include curls in the 
seated position.  

On examination, straight leg raising on the right and left 
was 0 to 45 degrees, and noted to be limited by effort.  
Range of motion of the back was difficult to evaluate because 
he kept his back extremely rigid.  Forward flexion of the 
back was 0 to 45 degrees; the examiner noted it was very 
unnatural.  Extension was noted to be limited and the 
examiner stated that the authenticity of the measurements was 
in doubt.  The appellant was able to stand on each leg alone 
and to squat down and arise to the standing position.  The 
report notes that he had an unnatural gait, and that he was 
unable to tandem walk for unclear reasons.  

X-ray examination was noted to show mild degenerative changes 
in the lumbosacral spine.  The examiner stated that the 
symptom of pain down the leg could not be further 
characterized due to the limited cooperation during the 
examination and failure to appear for scheduled 
electromyography (EMG) examinations.  The report notes there 
was insufficient evidence to make a diagnosis of 
radiculopathy.  The examiner stated that it did not appear 
that the appellant was fully cooperating with the 
examination.  

The appellant underwent a VA audiological evaluation in 
August 2000.  The pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
40
80
LEFT
50
50
80
110

Average puretone threshold was 40 decibels on the right ear 
and 72.5 decibels on the left.  Discrimination ability was 
100 percent correct on the right and 100 percent correct on 
the left.  The pertinent diagnosis was asymmetrical hearing 
loss; normal hearing sensitivity from 250-2000 Hertz, then 
mild dropping to severe high frequency sensorineural hearing 
loss, in the right ear, and moderate noise-induced high 
frequency sensorineural hearing loss in the left ear.  
Excellent word recognition in both ears was noted.

VA treatment records, dated in August 2000, note an infected 
eye.  On examination, a left lower eyelid lesion of 1 mm was 
noted.  The report notes a small area of white top.  There 
was no active conjunctivitis.  The assessment was chalazion 
versus hordeolum.  

The appellant underwent a VA audiological evaluation in 
October 2000.  The pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
55
85
LEFT
70
70
85
105+

Average puretone threshold was noted to be 54 decibels on the 
right ear and 83 decibels on the left.  Discrimination 
ability was 100 percent correct on the right and 96 percent 
correct on the left. The diagnosis was moderate sensorineural 
hearing loss in the right ear and severe mixed hearing loss 
in the left ear.  

The appellant underwent a VA audiological evaluation in 
November 2000.  The pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
45
80
LEFT
55
55
80
105

Average puretone threshold was 43 decibels on the right ear 
and 73.7 decibels on the left.  Discrimination ability was 96 
percent correct on the right and 96 percent correct on the 
left.  The diagnosis was moderate sensorineural hearing loss 
in the right ear and severe sensorineural hearing loss in the 
left ear.  The examiner stated that the degree of hearing 
loss should not affect the ability of the appellant to 
perform most job responsibilities.  The appellant was noted 
to have a borderline mild hearing loss on the right ear, and 
a moderate to severe loss on the left ear, with only a slight 
loss in one ear.  The examiner noted the appellant was able 
to hear and understand normal conversational speech without 
much difficulty.  The examiner added that the appellant had 
excellent speech understanding ability in both ears.  The 
examiner concluded that with his degree of loss, he would 
have difficulty hearing and understanding speech only when 
communication was necessary in very high background noise 
levels.  The examiner stated that the affect of the 
appellant's hearing loss on employability was minimal.  

On VA examination in November 2000, the appellant complained 
of muscle tension headaches.  The examiner noted that he was 
not currently working and it was somewhat uncertain how 
incapacitating the headaches were.  The appellant's report of 
stopping activity to lie down during the course of a headache 
was noted.  Right leg sciatic was noted to appear to be 
related to his back problems and the examiner noted the 
symptoms were most consistent with a sciatica symptomatology 
of the right leg.  No weakness or numbness in the foot 
accompanying the symptom was noted.  Some weakness in the 
left leg was noted to be unexplained.  

On examination, there was no demonstrable weakness in the 
left hand.  The appellant complained of intense pain in the 
left wrist at the time the weakness occurred and the report 
note it appeared that the symptoms were related to the pain.  
The impression of a November 2000 VA x-ray examination of the 
cervical spine was mild anterior osteophyte formation at the 
C3 vertebral body, otherwise essentially unremarkable 
cervical spine.  

On VA examination in November 2000, the examiner stated the 
claims file was reviewed.  The report of examination notes 
the appellant had been unemployed since 1985.  The examiner 
noted the appellant's report of having sustained a right leg 
injury during service when an NCO club in Greece was blown up 
by terrorists, at which time he was rendered unconscious for 
six months, awoke in a wheelchair in a hospital in Germany, 
and had to be taught to walk and talk again.  The examiner 
noted that the appellant's report was vague and that there 
was no mention of such an explosion in the claims file and no 
records of hospitalization in Germany.  Treatment in Germany 
in association with him having been struck by a motor vehicle 
while on his bicycle was noted.  Injuries were noted to be a 
head laceration, and complaints of back pain following the 
incident.  

The appellant complained of pain shooting down into the right 
leg and into the right foot, associated with constant back 
pain that flared, at times.  He stated that he was bedridden 
approximately once every other month or so, and that he had 
difficulty maintaining any particular position, either 
sitting or standing.  He added that he had occasional 
tingling in the legs and hands.  He denied any weakness in 
either leg.  He said that he could walk about 100 yards 
before he had to sit down.  He added that he walked with a 
cane at all times.  He stated that he could only sit still 
for fifteen or twenty minutes before he had to move around.  
He added that in a car, he had to move around a good deal, 
and often rode in a van and would lie down in the back for 
long trips.  He stated that he swam once or twice a week and 
did not run at all.  He added that stairs were difficult and 
caused a good deal of pain in the back.  

The examiner noted that the appellant's complaints in regard 
to left hand strength were vague in regard to the length of 
time he had had the symptoms, and that the appellant dated 
them to an accident in Greece.  The appellant stated that the 
wrist would give way when he was lifting  or carrying 
something, such as a sack of dog food or a bag of milk.  He 
added that he compensated with his right hand to avoid 
dropping things.  The appellant denied any work ups for 
carpel tunnel symptoms and stated that neck x-rays had been 
negative.  He denied any shooting pains down the arms.  He 
denied any specific numbness or tingling in the hand in any 
localized area.  Occasional tingling on the whole hand was 
noted.  The report notes that he denied any injury to the 
hand or arm.  He complained of muscle spasm in the left side 
of the neck.  The examiner noted that the records reflected a 
fracture of the left forearm when he was eight years old.  
Complaints of headaches were noted.  The examiner noted the 
appellant's report of decreased hearing to finger rubbing in 
both ears.  

On examination, the examiner noted that the appellant's 
answers to questions were fairly vague and inconsistent with 
the medical records, and that the appellant was not a 
reliable historian.  The examiner stated that, in particular, 
the onset of symptoms or association with other medical 
problems was not felt to be reliable.  On examination of the 
cranial nerves, the disks were flat, fields were full, and 
fundi were normal.  Extraocular movements were full without 
diplopia or nystagmus and fields were full to confrontation.  
Facial movements and sensation were symmetrical.  Shoulder 
shrug was symmetrical.  There was no drift of the 
outstretched arms.  His tone was normal in both arms and his 
strength was very strong with the exception of the following:  
in the left leg, he had incomplete strength of extension at 
the left knee.  Hip flexion was normal, as was extension at 
the ankles.  He had normal left hand grip, strength, and 
thumb and finger opposition.  There was no atrophy.  

The examiner noted the appellant's assertion of a 50 percent 
decrease in sensation in the left arm and left leg as to all 
modalities - pin, vibration, light touch, position, and 
temperature sensation.  Rapid movements of the fingers, 
finger-to-nose and heel-to-shin were all normal.  He was able 
to tandem walk and heel and toe walk.  Some effort was noted.  
His standing Romberg was positive in that he tended to lean 
to the left side.  The examiner noted that he did not step 
out or fall.  Reflexes were 1+, and noted to be somewhat 
difficult to elicit.  Both toes were downgoing.  

On VA examination in November 2000, the examiner stated the 
claims file was reviewed.  The appellant complained that he 
had daily back pain that appeared proportional to his 
activities.  His back was noted to be aggravated by walking 
from the parking lot to a shop or by bending and twisting his 
back.  The discomfort was noted to be located over the 
lumbosacral spine, associated with daily symptoms of right-
sided sciatica.  The appellant stated that he had poor sleep 
patterns for a variety of reasons, and did not believe that 
this nocturnal awakening was secondary to only his back.  He 
stated that he had had to give up skiing, fishing, 
basketball, and cut back on his swimming.  He added that he 
found himself squirming while he sat to watch movies.  The 
report notes that he had been unemployed since 1985 because 
of back spasms by history.  

On examination, he was noted to be very well-musculatured.  
His right tympanic membrane was scarred and the left was 
somewhat purulent, consistent with possible external otitis 
from swimming.  He had full range of motion of the neck.  
Forward flexion was noted to be 65 degrees.  Backward 
extension was 0 to 50 degrees, lateral rotation was 0 to 55 
degrees, and lateral flexion was 0 to 40 degrees.  

Straight leg raising on the right and left was from 0 to 65 
degrees.  There was no evidence of lower extremity atrophy.  
Range of motion revealed forward flexion of 0 to 80 degrees, 
backward extension of 0 to 15 degrees, lateral rotation of 0 
to 35 degrees, and lateral flexion of 0 to 40 degrees.  He 
was able to repetitively touch his toes, without evidence of 
fatigability, weakened movement, incoordination or functional 
loss of range of motion.  The examiner stated that he was 
using a cane in his right hand which would favor weakness in 
his left leg, noting that he reported he had symptoms of 
weakness and discomfort in his right leg.  

The diagnoses were status post strain injury of the 
lumbosacral spine, with radiographic evidence of degenerative 
changes and residuals and sequelae of decreased range of 
motion, paresthesias, and loss of activities, and status post 
laceration, with residual well-healed scar in the occipital 
head region; cervical spine discomfort with normal 
examination and radiographic evidence of mild anterior 
osteophyte formation; and status post fracture of left 
forearm, and childhood injury, resolved.  

The examiner stated that the appellant would be limited in 
certain manual labor positions because of his degenerative 
changes in his lumbosacral spine.  He added that he would be 
limited in his ability to repetitively lift 25 pounds or 
more, and would need to be free to take breaks after two 
hours to move about.  The examiner stated that he would not 
be able to remain seated for more than two hours at a time.  
The examiner added that the appellant would be employable in 
spite of his lumbosacral spine in a job that fit these 
specifications.  

On VA psychiatric examination in November 2000, the examiner 
reviewed the claims file.  The report notes the appellant 
swam twice per week, cleaned up in his garage, watched the 
history channel, liked to go for drives in the mountains, and 
went to the movies for fun.  He stated that he went to bed at 
about 9:00 p.m. and awoke at about 7 or 8 in the morning, 
occasionally awakening in the night with a headache.  

On examination, the examiner stated that the appellant's 
responses were given in an evasive manner, that he was not 
forthcoming, that he did not put forth good effort, and that 
his responses were exaggerated.  The examiner noted a 
dramatic quality about his answers with embellishment, and 
that he manifested frequent overt pain behaviors, such as 
shifting his weight in his seat and letting out some sounds 
of a nature to indicate he was in discomfort.  The report 
notes reports of limited cooperation on previous 
examinations.  The examiner noted no obvious signs of hearing 
impairment and that the appellant responded without asking 
the examiner to repeat the questions at any significant 
frequency.  The examiner stated that the dramatic quality of 
embellishment probably affected his pain behavior.  

The appellant underwent a VA audiological evaluation in 
December 2001.  The pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
100
90
100
105+
LEFT
105+
105+
105+
105+

Average puretone threshold was 98.7 decibels on the right ear 
and approximately 105 decibels on the left.  The examiner 
noted that the test results revealed a profound hearing loss 
in both ears, with no measurable hearing in the left ear.  
The examiner stated that the appellant did not attempt to 
repeat words for the speech recognition testing.  He was 
negative for distortion product otoacoustic emissions.  He 
was consistent with not responding unless looking straight 
ahead.  Due to the rapid decrease in hearing without a 
boisterous complaint and no mention of the degree of loss in 
the records within the past year, the examiner stated there 
was a question as to whether or not there was a nonorganic 
factor in his current hearing loss.  

In a December 2001 VA treatment record, the examiner noted 
that the appellant did not have any difficulty hearing the 
interview or questions.  He was noted to be very vague.  The 
examiner added that the appellant reported that he perceived 
hearing as decreasing and that he heard tones all the time.  
The examiner noted he stated he was not hearing those noises 
at the time of the examination.  Additional December 2001 
treatment records note complaints of memory problems.  The 
relevant impression was memory problems.  The examiner noted 
that numerous medical evaluations had not validated organic 
etiologies for many of his complaints.  He also complained of 
headaches in association with not eating.  

In a January 2002 VA treatment record, the examiner noted 
that during testing, the appellant did not respond to speech 
at 100+ decibels.  The examiner noted that the appellant 
stated that he heard loud speech but did not understand.  
Speech awareness thresholds were 105+ for the right ear, and 
90 decibels for the left ear.  The record notes that he was 
able to understand speech during his mental health treatment 
without the use of hearing aids.  The examiner opined that it 
was likely that a nonorganic component to the appellant's 
hearing loss existed.  The examiner added that it was 
difficult to determine the appellant's true organic hearing 
threshold based on behavioral testing.  

Social Security Administration (SSA) records reflect that the 
appellant is in receipt of SSA disability benefits, from 
March 1986.  The primary diagnosis is personality disorder, 
not otherwise specified and the secondary diagnosis is 
degenerative disc disease of the cervical and lumbosacral 
spine.  

The appellant underwent a VA audiological evaluation in 
February 2003.  The pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
45
80
LEFT
40
55
75
105

Average puretone threshold was 47.5 decibels on the right ear 
and 68.7 decibels on the left.  Discrimination ability was 96 
percent correct on the right and 96 percent correct on the 
left.  The assessment was moderately severe sensorineural 
hearing loss AS and moderate sensorineural hearing loss AD.  

A February 2003 VA eye examination report reflects the 
appellant has refractive error and presbyopia.  Pupils were 
equal and reactive to light.  Corrected vision was noted to 
be 20/25 in the right eye and 20/25 in the left eye.  
Extraocular movement was full.  

On VA examination in February 2003, the appellant stated that 
as a result of an explosion in Greece during service in 1977, 
he sustained various lacerations on the scalp, some type of 
brain injury, headaches, and hearing loss.  The examiner 
noted there was no evidence to substantiate the appellant's 
assertions.  Headaches were noted to be precipitated by neck 
spasms, and appeared to be tension-type headaches.  The 
appellant stated that he was only able to lip read.  The 
examiner noted that the appellant was able to carry on a 
normal conversation quite easily.  The appellant stated that 
neck pain he had since 1977 was triggered by the amount of 
back pain he had to the lower back.  No ringing or nausea was 
noted, and a childhood tympanoplasty was not to have no 
consequence with regard to hearing loss.  

On examination, the examiner stated that the appellant did 
not look as sick as he claimed to be.  He was noted to appear 
very sun-tanned.  Use of a cane in the right hand was noted.  
The examiner stated that the appellant's complaints of 
weakness in his right leg seemed to be a contradiction, since 
usually the cane was held in the hand opposite side of 
weakness.  Pupils were noted to be equal and reactive to 
light. The examiner noted that the eyes and eardrums appeared 
to be perfectly normal and healthy.  Some minimal scarring in 
the right ear was noted, otherwise the tympanic membrane 
appeared very transparent.  The spine was sturdy.  There was 
no evidence of any kyphosis or scoliosis.  There was no 
evidence of any deformities of his hands, feet, and legs.  
His color was good.  He had no pallor, no cyanosis, no 
jaundice, and no clubbing.  There was no evidence of any 
weakness of his left hand, as noted to have been alleged.  
Range of motion of his left wrist, left elbow, and fingers 
were all noted to be "perfectly" normal.  There was no 
evidence of any muscle wasting of the particular muscles of 
the forearm.  

Forward flexion was 0 to 80 degrees, with complaints of pain 
at about 80 degrees.  Lateral flexion was 0 to 35 degrees, 
extension was 0 to15/30 degrees.  Rotation was 0 to 35 
degrees and lateral flexion was noted to be normal, at 0 to 
40 degrees.  All ranges of dorsal lumbar movement were 
normal, except for pain with flexion and extension.  The 
report notes the appellant rated pain as 9/10 on a scale of 
1-10 with ten being the worst.  The examiner noted the 
appellant's complaints of pain preventing him from bending 
too frequently was inconsistent with the appellant's ability 
to crouch and stoop.  The report notes that on being asked to 
jump, the appellant stated it aggravated the pain in his 
back.  The examiner noted that it was expected to do so.  X-
ray examinations were noted to show definite degenerative 
arthritis of L4-5 area.  

Romberg and Babinski were absent.  Muscle strength was good.  
He was generally 5/5 in the upper and lower limbs. Finger to 
nose coordination was intact.  Cranial nerves II through XII 
were intact.  His deep reflexes were bilaterally present, 
equal and normal 2/4.  His sensation to touch, vibration, and 
pinprick were bilaterally present, equal and normal, except 
for the sensory examination of his right leg where there 
appeared to be some hyperesthesia in the L5 dermatome 
distribution of his right leg.  His right leg raising test 
was positive at 75 degrees on the right side, and noted to 
strongly suggest right sciatic syndrome.  No evidence of any 
renal or bladder tenderness, and there was no evidence of 
increased fatigability, decreased endurance, or 
incoordination.  No history of flare-ups or any decreased 
range of motion was noted.  

The diagnoses were:  

1.	Chronic back pain associated with degenerative arthritis 
of the lumbosacral spine associated with right sciatica 
syndrome with hyperesthesia affecting L5 dermatome; 
reduced range of motion with regard to extension and 
forward flexion at the dorsolumbar joints.  
2.	Laceration over the occipital are of the skull, well 
healed, with a healthy scar and no increased residual 
problems.  No evidence of any complications associated 
with it and it appears to be very stable and well 
healed.  
3.	Complaints of neck pain which appear to be secondary to 
back pain causing paraspinal muscle spasm.  No decrease 
in range of motion of neck movements.  
4.	No evidence of any deformities or from a functional 
standpoint of the left forearm.  No evidence of any 
neurological deficits.  Extremely well-healed forearm 
and no evidence of any muscle wasting or atrophy.  No 
untoward residual of alleged fracture of the left 
forearm.  No loss of strength of the left forearm.
5.	Headaches are tension-type headaches related to muscle 
spasm of the paraspinal muscles of the spine, which 
affect the neck and create a reflex tension headache.  

On examination of the eyes, prebyopia was noted.  The report 
of examination notes that the appellant was extremely well-
developed physically, with well developed muscles throughout 
his body.  There was no evidence of any wasting of any 
muscles on any limbs or any obvious weakening of any of the 
limbs.  The examiner stated that most of the appellant's 
symptoms were subjective, and were difficult to corroborate 
from an objective standpoint.  

The examiner stated that the appellant's headaches were under 
control, and as such, the appellant could possibly sit, 
stand, and walk for at least six hours in an eight-hour 
period with normal breaks.  The examiner added that it was 
not clear whether the appellant actually needed the cane he 
used since the appellant prescribed the cane for himself, 
rather than having been given on a physician's instructions.  
The examiner noted that headaches and backache seemed to be 
the main reason that he was unable to do any work.  The 
examiner stated that since these symptoms were extremely 
subjective and that he did have on x-ray examination a rather 
moderate to severe degenerative arthritis of his lumbosacral 
vertebra, the appellant should be given the benefit of doubt 
that his back pain is something real and probably constant 
over a 24-hour period.  The examiner added that such caused 
reflex muscle spasm of his neck, causing headaches.  The 
examiner opined, therefore, that it would be extremely 
difficult for the appellant to function in any type of work 
situation if his headaches and back pains are as sever as he 
claims.  The examiner stated that subjective back pains with 
associated headaches, that problems would make it extremely 
difficult for him to find any future employment.  The report 
notes that according the appellant's history, the injures to 
his back and increased muscle spasm with headache appeared to 
be service related.  The examiner stated that one had take 
into consideration any psychiatric aspects with regard the 
appellant's individual unemployability.  

On VA psychiatric examination in February 2003, the examiner 
noted the appellant's complaints of pains in his arms and 
legs making it very hard to walk, and complaints of hearing 
loss.  The examiner noted that a couple of audiological 
evaluations suggested a nonorganic component, and that 
several people who worked with him did not notice a 
significant hearing problem.  Inconsistencies were noted in 
the appellant's relating to other people, including 
exaggerated dramatic sorts of symptoms.  The appellant stated 
that he had missed about 160 days of work during the last 
year he worked.  The appellant stated that he was not able to 
work and had problems with irritability and snappiness.  The 
examiner noted that he was vague, evasive, tended to 
exaggerate, and was somewhat manipulative.  The examiner 
noted that the appellant's complaints of difficulty 
remembering things.  The examiner noted that at times, it 
appeared as if the appellant realized that he was functioning 
too well, and would then either have trouble hearing or have 
trouble remembering data.  The examiner added that throughout 
much of the evaluation he seemed to understand questions, 
which were asked relatively softly and seemed to be able to 
remember factual material fairly well.  The report notes that 
it was likely that the appellant tended to exaggerate his 
symptoms and minimize his abilities, and when pushed, he was 
able to do better than he indicated he was able to do 
otherwise.  The examiner stated that it was likely that the 
appellant had the cognitive abilities to function on a job 
but that because of his personality disorder and the way that 
he presented himself, it was unlikely that an employer would 
be inclined to hire him.  The examiner added that he 
appellant did not have a service-connected psychiatric 
disorder which would prevent him from working in a loosely 
supervised job with little contact with the public.  

On VA examination in March 2004, the examiner reviewed the 
claims file.  The examiner  noted that that the appellant was 
very hard of hearing and could not respond to most of the 
questions.  The report notes that the appellant's wife 
provided the appellant's history, to include having been 
involved in an explosion at an NCO in Greece during service 
in 1977, at which time a head injury and hearing loss were 
sustained.  Complaints of back pain, radiating into both 
buttocks, but not down inio the legs, were noted.  Flareups 
were noted to occur with increased activity, and noted to 
occur at least once per month, and one to two incapacitating 
episodes of pain per year, with bed rest for several days.  
Use of a cane was noted.  No use of a brace around the back 
or a corset was noted.  His wife stated that he appellant had 
difficulty doing any household chores, to include bending, 
lifting, and carrying, and that he was unable to work due to 
his back and hearing disabilities.  

On examination, a mild loss of the lumbar lordosis was noted.  
Forward flexion was 70 degrees.  Backward extension was 30 
degrees.  Lateral bending was 30 degrees, bilaterally.  
Rotation to the right and left was both 20 degrees.  There 
was mildly to moderately increased pain with resisted motion.  
There was a mild to moderate incoordination in the motion 
seen.  There was increased pain with resisted motion.  A 
neurological evaluation was noted to be nonfocal.  He had 
intact sensation to light touch in an L2-S1 distribution, 
bilaterally.  There was a negative seated and supine straight 
leg sign.  Reflexes were +2 at the ankles, +1 at the knees, 
and symmetrical.  There was no gross atrophy in the major 
muscle groups of both lower extremities and he had normal 
strength, grossly.  The examiner noted great difficulty in 
examining the appellant due to his poor hearing.  The 
diagnosis was lumbar spine joint and disc disease.  The 
examiner stated that he had an additional 10 degrees loss of 
range of motion with flare-ups of pain.  Increased pain with 
resisted motion and incoordination on gentle range of motion 
testing was noted.  The examiner noted that x-ray examination 
of the lumbar spine in February 2003 showing degenerative 
disc disease, primarily at L4-5, and also at L5, S-1, with 
some osteophytes supported a diagnosis of degenerative disc 
and degenerative joint disease of the lumbar spine.  

On VA examination in March 2004, the examiner reviewed the 
claims file.  The appellant stated he last worked in 1982.  
The appellant's reported history was noted to include having 
been in a terrorist explosion in Greece with an injury to his 
back, head, and hearing.  The examiner noted no documentation 
of the appellant having been in such an explosion, but 
instead, the injury appeared to have been a bicycle accident 
occurring in Germany.  

On examination, the appellant was noted to be dysfunctional, 
answering 'I don't know" to most things, and accompanied by 
his wife.  The examiner stated that the appellant appeared 
not be able to hear the questions.  The examiner noted that 
his response to sound information in the room was quite 
variable.  A very distant affect was noted.  The examiner 
added that the appellant did not volunteer any information 
and gave very vague and inconsistent answers.  

The appellant complained of back pain all the time, and that 
he had pain down both legs, with tingling feelings down the 
outside of both legs and into the feet.  The appellant stated 
that he used a cane all of the time and that he could not 
walk more than just a few feet.  The examiner noted that he 
denied any falls.  The appellant stated that he was slow on 
stairs and had to take them one at a time.  He added that 
with sitting, he moved around all the time and had to get up 
and change position about every half hour.  He stated that he 
could stand for about fifteen minutes, walk about 100 feet, 
and had not driven for 20 years.  He added that he did not 
use a bicycle and that his wife took him everywhere.  He 
stated that he dressed and undressed himself.  He added that 
this wife did all the cooking and cleaning.  He stated that 
every two weeks he spent a day in bed with back problems and 
that he spent his day sitting with the dog and watching 
squirrels.  He stated that he urinated frequently, about five 
times in a six hour span.  

On examination, the examiner noted that when the appellant 
first came into the room, he had an almost catatonic 
appearance, and did not make any eye contact, with anyone in 
the waiting room or when he came into the room, starring into 
space, and that he held his left arm as if he had had a 
stroke.  The examiner added that every time he was asked a 
question, the appellant looked to his wife and she would 
answer most of the questions.  The examiner noted that he 
asked the appellant's wife not to answer the questions and 
told the appellant that he would need to answer himself 
because there were things that the appellant's wife would not 
have any knowledge of, and, that eventually, he did begin 
speaking.  The examiner added that his rate of speech was 
normal and that he did not show any aphasia.  The examiner 
noted that the appellant answered 'I don't know' to most 
question and had to have repeat instructions for how to do 
things such as finger-to-nose testing or movements of his 
fingers.  The examiner stated that on the other hand, the 
appellant interrupted one of his questions to ask him if a 
piece of paper he had left with Dr. S. was in the chart, 
adding that his wife had gone back to ask Dr. S. for the 
paper and he did not have it and informed them to look in the 
chart.  The examiner noted that the appellant's wife did not 
bring this up, but that the appellant himself brought it up.  
The examiner added that the appellant described the paper he 
was asking about, describing it to have a part underlined in 
yellow.  The examiner noted that and that there was, in fact, 
three pieces of paper with the yellow underling in the chart, 
just as the appellant had described.  The examiner stated:

In other words, there were significant 
inconsistencies between his demonstrated 
ability to remember, for instance, these 
pieces of paper; also he reminded his 
wife that they brought in an x-ray of 
his skull and on the other hand, he 
could not remember how long they had 
been married.  

The report of examination notes that in regard to the cranial 
nerves, the discs were flat, fields were full, and fundi were 
normal.  Extraocular movements were full without diplopia or 
nystagmus.  Pupils were 3mm, equal, round, and reactive to 
light and accommodation.  Facial movement and sensation was 
symmetrical.  The tongue and palate were midline and shoulder 
shrug was symmetrical, decreased on the left.  The appellant 
had the arm in an awkward position and did not move the 
shoulder at all when asked to shrug the shoulders.  Hearing 
was decreased on formal testing.  The examiner noted that 
when his head was turned away, the appellant usually did not 
respond, but that during the course of the examination, he 
softened his voice and the appellant continued to respond 
despite a much softer voice.  The examiner added that when 
the appellant's eyes were closed and the examiner asked him 
to open them again, he did not open them two out of three 
times, but did open them the third time.  

Motor examination showed no drift of the outstretched arms.  
He made absolutely no effort with his left hand, but later 
on, when asked to stand on his tiptoes, he placed his left 
hand on the wall and supported himself, at one point, 
independently with the left hand.  The appellant stated that 
the left hand hurt all of the time.  Proximal strength at the 
deltoid, biceps, and triceps appeared to be 5/5.  Effort was 
noted to be marginal in all areas tested.  The appellant 
complained of a great deal of pain in the legs and with hip 
flexion.  Strength was 5/5 , extension at the legs was 5/5, 
dorsiflexion of the foot was 5/5, eversion of the foot was 
5/5, and extension so the toes was 5/5.  The examiner noted 
that the latter took a great deal of encouragement and 
persistent to arrive at testing.  There was no increase in 
tone, no abnormality of tone, and no atrophy.  

Coordination, rapid movements of the fingers, finger-to-nose 
and rapid alternating movements were performed very slowly 
and required repeated instruction.  There was no strict 
ataxia.  He was able to tandem walk and stand on heels and 
toes.  The examiner noted that it was performed very slowly 
and deliberately.  The examiner noted that the appellant 
complained of decreased sensation and entire left foot, the 
dorsum, medial and sole surface of the right foot.  Reflexes 
were 2+ throughout, including the ankle, and both toes were 
downgoing.  The diagnoses were:

Lumbar strain.  The veteran's history 
and physical examination is not 
considered to be reliable.  I could not 
detect any areas of true weakness.  He 
made almost no effort with the left hand 
and so that area was not well tested.  
In the feet, there did not appear to be 
any true weakness.  The pattern of loss 
of sensation, which he described, was 
not in any radicular or neurological 
pattern, and therefore, is hard to 
evaluate.  His reflexes were normal.  He 
tended to walk hunched over and lean 
heavily on the cane.  At times, he 
walked as though he had a left 
hemiparesis, with the left arm folded 
and dragging in the left leg.  This was, 
however, somewhat inconsistent.  The 
veteran reports bedrest one day a week.  
He reports using the cane all the time 
and  he reports profound disability with 
inability to work.  Due to all the 
reasons previously mentioned, it is very 
difficult to assess whether these 
statements are accurate.  

In  correspondence received in April 2004, the appellant 
stated that he was unable to work due to his disabilities.  
In a statement in support of the claims, received in November 
2004, the appellant stated that had not been provided a 
hearing test of any kind.  He added that he had increased 
back pain.  He stated that wanted magnetic resonance imaging 
(MRI) and that he had a spur from head trauma.  

I.  Evaluation

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  The 
Board may consider each version; however, application of a 
liberalizing law or VA issue may be no earlier than the 
effective date of the change.  38 U.S.C.A. § 5110.  

Diagnostic Code 5295 lumbosacral strain, effective prior to 
September 26, 2003 provided a noncompensable rating for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent rating was assigned when there was characteristic 
pain on motion.  A 20 percent rating was assigned when there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was assigned for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait 's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum available 
under Diagnostic Code 5295.

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating when it was 
moderate, recurring attacks; and a 40 percent rating when 
severe with recurring attacks with intermittent relief.  A 
maximum 60 percent rating is assigned for intervertebral disc 
syndrome when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months. Note 
1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "  Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome  Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by 

a state- licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2005).

Also under the new regulation, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2004).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  See 38 C.F.R. § 
4.86(b) (2005).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

A.	Analysis of Criteria in effect prior to September 2002

The issue in regard to the evaluation of the appellant's back 
disability requires competent evidence.  To the extent that 
the appellant has reported symptoms, to include pain, the 
Board notes that the appellant is competent to report his 
symptoms.  Competence and credibility, however, are to be 
distinguished.  The November 2000 VA examiners concluded that 
the appellant's statements were inconsistent with the record, 
that he was not forthcoming, and not reliable.  The February 
2003 VA examiner stated that he was vague, evasive, tended to 
exaggerate, and was manipulative.  The March 2004 VA 
neurologic examiner specifically stated that the appellant's 
history and examination were unreliable, that his reported 
symptoms were inconsistent with the objective evidence, and 
that an accurate assessment was not possible.  The Board 
finds that the appellant is not credible and not cooperative.  

The Board notes that a 40 percent evaluation is the maximum 
rating allowed under Diagnostic Code 5292, limitation of 
motion of the lumbar spine, and 5295, lumbosacral strain.  
The Board has considered whether the appellant is entitled to 
a 60 percent evaluation under Diagnostic Code 5293 for 
intervertebral disc syndrome, but finds that the objective, 
reliable medical evidence is against such an evaluation.  
While sciatica has been reported, at times, the evidence does 
not show that the veteran suffers from pronounced invertebral 
disc syndrome, as noted, the appellant has prevented VA from 
determining the actual degree of impairment.  The Board notes 
that in November 2000 the examiner stated that reflexes were 
difficult to elicit.  In February 2003 reflexes were noted to 
be normal, and in March 2004, reflexes were +2 at the ankles.  
Clearly, he is not without ankle jerk.  In addition, the 
evidence shows that the appellant has normal muscle motor 
function.  While 

some effort has been noted, he was, in fact, able to tandem 
walk and heel and toe walk on examination in November 2000.  
The appellant's efforts, or lack thereof on VA examination, 
make it impossible for VA to accurately assess the degree of 
impairment.  

The Board has considered the March 2004 opinion to the effect 
that the appellant had an additional 10-degree range of 
motion loss with flare-ups of pain.  The November 2000 VA 
examiner specifically noted the appellant exaggerated his 
symptoms.  Moreover, any positive neurologic or radicular 
findings have been inconsistent.  The March 2004 VA examiner 
specifically stated that there were no areas of true 
weakness.  In fact, he stated that the pattern of loss of 
sensation the appellant described was not in any radicular or 
neurological pattern.  Specific neurologic testing on 
evaluation in March 2004 was negative.  In light of the fact 
that the appellant is not credible, that his statements are 
not supported by the objective medical evidence and are 
marked by inconsistencies, the Board finds the March 2004 
findings and opinion in regard to flare-ups of pain to be of 
little probative value.  As such, the Board finds that the 
preponderance of the evidence is against a higher evaluation 
for degenerative disc/joint disease.  

B.  Evaluation From September 2002

There is no reliable evidence of incapacitating episodes 
warranting a higher evaluation.  The Board notes the while 
the appellant has asserted that he missed work due to 
countless incapacitating episodes, the appellant is not 
credible.  On VA examination in October 1985, he stated he 
last worked on April 30, 1985.  In March 2004, he stated he 
last worked in 1982.  Regardless of the various accounts as 
to last time he worked or how many days he lost from work, 
there is no evidence that a physician prescribed bed rest for 
relief of the lumbar spine disability.  To the extent that 
the appellant experiences painful motion and functional loss 
as a result of the lumbar spine disability, the new rating 
criteria incorporate pain into the currently assigned 40 
percent disability evaluation.

Under the new rating criteria, a higher rating is not 
warranted.  The appellant does not have favorable ankylosis 
of the entire thoracolumbar spine.  Forward flexion of the 
thoracolumbar spine does exceed 30 degrees.  Limited effort 
was noted in January 1999 and range of motion was difficult 
to evaluation because the appellant kept his back extremely 
rigid, which was noted to be unnatural.  Regardless, forward 
flexion was to 45 degrees.  In November forward flexion was 
to 65 degrees and 80 degrees, and February 2003 and March 
2004, forward flexion was to 80 and 70, respectively.  

The Board has considered DeLuca and acknowledges the 
appellant's complaints of pain.  However, even considering 
pain, he does not exhibit the level of severity of impairment 
necessary to establish the level of impairment necessary for 
a higher evaluation under either the old or new version of 
the Rating Schedule.  Throughout the file, in different 
examination reports, the appellant has been described as 
dramatic, evasive, vague, not forthcoming, inconsistent, or 
as one who embellished or exaggerated.  The duty to assist is 
not a one-way street or a blind alley.  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).    The appellant's own actions 
prevent a meaningful analysis.  However, the most probative 
evidence establishes that he does not have neurologic deficit 
in the lower extremity and separate evaluations are not 
warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

In sum, the appellant does not meet the criteria for a 40 
percent for his lumbar spine disability under the old or new 
rating criteria.  A preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.

II.  Restoration

The Board finds for the reasons set forth below and under the 
current applicable regulation that the reduction of the 20 
percent rating for a hearing loss disability was warranted 
and restoration is not in order.

Initially, the Board notes that there are multiple reasons 
for reduction, to include:  
severance, difference of opinion, clear and unmistakable 
error (CUE), improvement, fraud, and failure to report for a 
scheduled VA examination without good cause.  The assignment 
of a 20 percent evaluation for a hearing loss disability in 
the November 2000 rating decision that granted service 
connection was clearly and unmistakable erroneous.  The AOJ 
incorrectly applied 38 C.F.R. § 4.86 pertaining to 
exceptional patterns of hearing to the right ear resulting in 
the assignment of a 20 percent disability evaluation.  The 
Board notes that in the November 2000 rating decision, the 
AOJ referenced an August 2000 VA examination report.  While 
an August 2000 VA audiological evaluation is of record, the 
findings cited by the AOJ are those of the October 2000 VA 
audiological evaluation.  Further, the decision notes a 
finding of an 85 decibels loss at 3000 Hertz in the left ear, 
whereas the audiological evaluation reflects an 80 decibel 
loss at 3000 Hertz.  

Based on the determination of level III hearing on the right 
and level VII on the left using table Via, the AOJ assigned a 
20 percent evaluation.  The Board notes that neither the 
August 2000 nor the October 2000 audiological examination 
reports show that all of the tested frequencies were not 55 
decibels or worse in the right ear and puretone threshold was 
not 70 or more at 2000 Hertz in the right ear.  Based on the 
October 2000 evaluation, the correct result showed level I 
hearing in the right ear and level VII hearing on the left.  
When combined the result is a 0 percent disability 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
Board notes that the results of the August 2000 evaluation 
resulted in level I hearing on the right and level II hearing 
on the left, and when combined, also result in a 0 percent 
evaluation based on Table VI.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Thus, the Board concludes that the initial 
November 2000 rating decision was clearly and unmistakably 
erroneous.  The error was obvious, manifest, and clear, and 
the decision was unjustifiable given the examination results 
upon which it was based.  38 C.F.R. § 3.105(a).  

The evidence subsequent to the November 2000 rating issue is 
not relevant in this case.  The Board notes that while 
results in December 2001 noted that test results revealed a 
profound hearing loss in both ears, with no measurable 
hearing in the left ear, the questioned the validity of the 
results, suggesting a "nonorganic" factor to the 
appellant's hearing loss, as have other examiners, to include 
the January 2002 and March 2004 VA examiners.  

In summary, the initial reduction was not based on 
improvement, rather, it was based on CUE.  No rating 
adjudicators could have reached the conclusion that a 20 
percent rating was warranted under the laws extant at that 
time.  As noted, VA examiners have consistently found the 
appellant to be unreliable and the Board has determined that 
he is not credible.  Thus, his statements in regard to his 
hearing loss are rejected as not credible.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.16 (2005) is in order.  The evidence in this 
case fails to show that the appellant's back disability or 
hearing loss disability now causes marked interference with 
his employment, or that such required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The record reflects that the 
appellant's previous occupation was that of electrician, and 
that he has been unemployed, essentially since the 1980s.

To the extent that the February 2003 VA examination opined 
that the appellant was unable to work due to headaches and 
back disability, the Board notes the appellant is not 
service-connected for headaches.  Regardless, the opinion was 
premised on an assumption that the appellant's assertions 
were credible.  Moreover, the February 2003 VA examiner 
stated that the appellant had the cognitive abilities to 
function on a job but that his personality disorder would 
likely prevent an employer from hiring him.  The Board notes 
that SSA records reflect the primary reason for unemployment 
is a personality disorder.  The October 2000 VA examiner 
specifically stated that hearing loss had a minimal affect on 
employment.  The Board finds the opinions of experienced 
medical professionals to be more probative than the 
appellant's lay statements.

III.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for organic disease of the nervous system may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Headache Disability

Initially, the Board notes that while childhood head injuries 
were noted on the service entrance examination report, there 
is no notation of headaches.  "Only such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The report shows the head was normal 
and there were no complaints of headache.  No residuals of 
the childhood head injuries were specifically noted on the 
service entrance examination report.  Thus, a headache 
disability was not noted on the service entrance examination 
and the appellant is entitled to a presumption of soundness 
at service entrance.  Because the evidence establishes that a 
headache disability did not exist prior to service, the 
theory of aggravation is not relevant.  

The Board notes that the record reflects that the appellant 
stated that he had had several childhood head injuries.  
There is, however, no evidence that the appellant had a 
headache disability at service entrance.  The competent 
evidence does not attribute a headache disability to service 
and we are unable to conclude that a headache disability 
existed prior to service. 

Service medical records reflect that the appellant was hit by 
a motor vehicle during service, at which time he sustained a 
concussion and a head laceration.  There was no loss of 
consciousness, and neurological examination was consistently 
reported to be normal.  No headaches were specifically noted.  
The Board notes that the December 2001 VA examiner stated 
that organic etiologies for many of the appellant's 
complaints had not been validated.  The February 2003 VA 
examiner specifically noted that the appellant had tension 
headaches triggered by muscle spasm in the back.  To the 
extent that the VA examiner attributed tension headaches to 
the low back, the Board notes that the mechanism described by 
that examiner has never been confirmed by any other examiner.  
In addition, the examiner apparently finds the appellant to 
be credible and we do not.  The more probative evidence 
attributes the headaches to tension, rather than linking the 
tension to other pathology.  The appellant has repeatedly 
failed to cooperate with examinations making further 
development an exercise in futility.  The duty to assist is 
not a one-way street or a blind alley.  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his opinion does not 
constitute competent medical evidence in regard to medical 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  Although he is 
competent to report that he has headaches, his assertion that 
he has headaches as a result of an explosion in Greece during 
service in 1977, is unsupported and not credible, as there is 
no documentation of the alleged incident.  The Board notes 
that in January 1999, he was unable to recall any injuries 
from the explosion.  To the extent that the appellant asserts 
that he was in a coma during service, service medical records 
are negative for treatment for, or reference to, the 
appellant having been in a coma.  The Board notes that the 
November 2000 VA examiners have concluded that the 
appellant's statements were inconsistent with the record, 
that he was not forthcoming, and not reliable.  

To the extent that the February 2003 VA examiner related 
headaches to service, such is a mere transcription of lay 
history.  Such information is not transformed into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Neck

Service connection for a disorder of the neck is not 
warranted.  Service medical records reflect that the 
appellant was hit by a motor vehicle while riding his bike 
during service.  X-ray examination of the cervical spine was 
normal.  The Board notes that the November 2000 VA examiners 
have all concluded that the appellant's statements were 
inconsistent with the record, that he was not forthcoming, 
and not reliable.  The December 2001 VA examiner specifically 
stated that organic etiologies for many of his complaints had 
not been validated.  The initial complaint of neck pain, is 
in October 1985 and associated with back pain.  In November 
2000, x-ray examination of the cervical spine was noted to be 
normal, other than an osteophyte.  To the extent that the VA 
examiner attributed a neck disorder to the low back, the 
Board notes that the mechanism described by that examiner has 
never been confirmed by any other examiner.  In addition, the 
examiner apparently finds the appellant to be credible and we 
do not.  The appellant has repeatedly failed to cooperate 
with examinations making further development an exercise in 
futility.  The duty to assist is not a one-way street or a 
blind alley.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his opinion does not 
constitute competent medical evidence in regard to medical 
diagnosis or etiology.  Espiritu, supra.  Although he is 
competent to report that he has neck pain, his assertion that 
he has neck pain as a result of an explosion in Greece during 
service in 1977, is unsupported and not credible, as there is 
no documentation of the alleged incident.  The Board notes 
that in January 1999, he was unable to recall any injuries 
from the explosion.  To the extent that the appellant asserts 
that he has a neck disorder related to the motor vehicle 
accident, the contemporaneous service medical records show no 
findings of clinical significance on x-ray examination of the 
cervical spine.  The Board notes that the November 2000 VA 
examiners have concluded that the appellant's statements were 
inconsistent with the record, that he was not forthcoming, 
and not reliable.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Left hand

Service connection for a left hand disability is not 
warranted.  Service medical records are negative for findings 
or complaints of a left hand disability.  While the appellant 
complained of swelling in the 5th digit on the left hand in 
June 1978, no trauma was noted and the assessment was wart.  
Post service records are negative for a left hand disorder.  
Complaints in regard to left hand strength were noted to be 
vague.  As noted the November 2000 VA examiners concluded 
that the appellant's statements were inconsistent with the 
record, that he was not reliable, and not forthcoming.  Grip 
strength was normal, extension strength of the left hand was 
normal, finger opposition was normal, and there was no 
atrophy.  There is no evidence of a left hand disease or 
injury related by competent evidence to service.  Absent a 
current disability, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.

Memory Loss

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for memory loss is not warranted.  While 
service medical records reflect that he was in struck by a 
motor vehicle while riding his bike during service, the April 
1978 treatment record specifically notes no memory loss.  
While a concussion was noted, there was no loss of 
consciousness and neurological examination was normal.  While 
the record reflects complaints of memory  problems, the 
December 2001 and January 2002 examiners stated that numerous 
medical evaluations had not validated organic etiologies for 
many of his complaints.  The February 2003 VA examiner 
specifically noted that the appellant remembered factual 
material fairly well.  

As noted, the appellant is competent to report his symptoms, 
but his opinion in regard to diagnosis or etiology does not 
constitute competent medical evidence.  Espiritu, supra.  The 
Board notes that the November 2000 VA examiners have 
concluded that the appellant's statements were inconsistent 
with the record, that he was not forthcoming, and not 
reliable.  The Board finds the contemporaneous service 
medical records showing no memory loss, coupled with the lack 
of any organic etiology, as noted by the competent medical 
professionals, to be more probative.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Vision Disorder

Service connection for vision disorder is not warranted.  
Service medical records are negative for a visual disorder.  
The entrance examination reflects that he had 20/20 vision is 
both eyes.  No eye injury was noted.  

The Board notes that the record reflects presbyopia.  
Refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation. 38 C.F.R. § 
3.303(c).  Regular astigmatism, myopia (other than malignant 
or pernicious), hyperopia, and presbyopia will not, in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service.  Long established policy permits 
service connection with such unusual developments as 
choroidal degeneration, retinal hemorrhage or detachment, or 
rapid increase of myopia producing uncorrectable impairment 
of vision.  Irregular astigmatism may be due to corneal 
inflammation, injury or operation. Only under such unusual 
circumstances, with uncorrectable residuals, may refractive 
error be considered service connected.  M 21-1, Part VI, 
para. 11.07.  See Natali v. Principi, 18 Vet. App. 318 (2003) 
(unpublished, cited for information rather than precedent).  
Since presbyopia is a refractive error of the eye, it is not 
a disease or injury within the meaning of the applicable 
legislation.  Accordingly, the veteran's presbyopia is not a 
disease or injury within the meaning of the applicable 
legislation.  In any event, the February 2003 VA examiner did 
not indicate that the astigmatism began during a period of 
active duty.   

On VA examination in November 2000, the fundi were normal and 
extraocular movements were full, without diplopia or 
nystagmus and fields were full to confrontation.  As noted, 
the appellant is competent to report his symptoms, but his 
opinion in regard to diagnosis or etiology does not 
constitute competent medical evidence.  Espiritu, supra.  The 
Board notes that the November 2000 VA examiners have 
concluded that the appellant's statements were inconsistent 
with the record, that he was not forthcoming, and not 
reliable, especially as to the onset of symptoms or 
association with other medical problems.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

IV.  TDIU

Criteria

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the appellant's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

Analysis

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the appellant is capable of performing the physical 
and mental acts required by employment and not whether the 
appellant is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the appellant is service connected for 
residuals of a low back injury with sciatica, rated as 40 
percent disabling, residuals of a laceration of the head in 
the occipital area, rated as 0 percent disabling, and a 
bilateral hearing loss disability, rated as 0 percent 
disabling.  

In summary, the appellant does not meet the schedular 
criteria pursuant to 38 C.F.R. § 4.16(a).  Thus, the claim of 
entitlement to TDIU is denied.  The issue of whether an 
extraschedular evaluation is warranted, to include TDIU, is 
addressed below.  See 38 C.F.R. §§ 3.321, 4.16.

V.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.16 (2005) is in order.  The evidence in this 
case fails to show that the appellant's lumbar spine disorder 
or hearing loss now causes marked interference with his 
employment, or that such required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The record, to include the 
November 2000 VA examination report, reflects that the 
appellant's previous occupation was that of electrical 
engineer, and that he has been unemployed, essentially since 
1985.

The evidence clearly shows that the appellant is 
unemployable.  but not solely due to his service-connected 
disabilities.  SSA records reflect that the primary reason 
for his unemployability is a personality disorder.  The VA 
examination report notes that was unable to work due to 
difficulties with his neck and headaches, as well as his 
back.  The appellant is not service connected for a neck or 
headache disability.  Regardless, the February 2003 VA 
examiner specifically stated that the appellant had the 
cognitive abilities to function on a job, but that because of 
his personality disorder and the way that he presented 
himself, it was unlikely that an employer would be inclined 
to hire him.  The examiner noted that he did not have a 
service-connected psychiatric disorder that would prevent him 
from working in a loosely supervised job with little contact 
with the public.  The Board finds the opinions of experienced 
medical professionals to be more probative than the 
appellant's lay statements.


ORDER

An increased evaluation for degenerative disc/joint disease 
of the lumbar spine is denied.  Restoration of a 20 percent 
rating for a bilateral hearing loss disability is denied.

Service connection for a headache disability is denied.  
Service connection for a neck disorder is denied.  

Service connection for a left hand disorder is denied.  
Service connection for memory loss is denied.  

Service connection for a vision disorder is denied.  TDIU is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


